189 So. 2d 510 (1966)
Salvatore V. PALMA, for Use and Benefit of Golden Palms, Inc., a Florida Corporation, Appellant,
v.
John M. ZERBEY, Appellee.
No. 66-4.
District Court of Appeal of Florida. Third District.
July 26, 1966.
Rehearing Denied September 13, 1966.
Taylor, Brion, Buker, Hames & Greene and Robert J. Paterno, Miami, for appellant.
Robertson, McLeod & Maloy, Coral Gables, for appellee.
Before HENDRY, C.J., and PEARSON and BARKDULL, JJ.
*511 PER CURIAM.
By this appeal we are called upon to review a final order of dismissal of an amended complaint, after the plaintiff had declined to amend further. We affirm.
It is apparent that the action attempted to be pleaded was in the nature of a stockholder's derivative action on behalf of a corporation. We fail to find sufficient allegations in the complaint to indicate both wrongful acts and damage to the corporation. See: James Talcott, Inc. v. McDowell, Fla.App. 1962, 148 So. 2d 36; Maronek v. Atlantis Hotel, Inc., Fla.App. 1963, 148 So. 2d 721; Citizens National Bank of St. Petersburg v. Peters, Fla.App. 1965, 175 So. 2d 54.
Affirmed.
PEARSON, J., dissents.